Citation Nr: 0424521	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability, 
including as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







REMAND

The veteran served on active duty from March 16, 1961, to 
September 17, 1961. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in 
June 2003 that denied a claim for service connection for a 
lumbar spine disability (degenerative joint disease of the 
lumbar spine), claimed as secondary to a service-connected 
right knee disability (right tibial plateau fracture and 
avulsion of the medial collateral ligament; status post 
lateral meniscectomy and internal fixation).

The Board notes that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability, 
including as secondary to a service-connected right knee 
disability.  In the June 2003 rating decision now on appeal, 
the RO decided that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
lumbar spine disability.  In the rating decision and the 
ensuing April 2004 statement of the case, the RO did not cite 
to the applicable laws and regulations pertaining to 
applications to reopen prior final decision, but it did 
provide the substantive standards and terminology encompassed 
by those provisions.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  At this time, an additional 
supplemental statement of the case is not necessary.

In August 2004, the veteran requested a hearing before the 
Board at the Jackson RO.  To ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

The RO should schedule the veteran for a 
hearing before the Board at the Jackson 
RO (i.e., a "Travel Board hearing").

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  VA will notify the veteran when 
further action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


